DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	The Terminal Disclaimer filed on 12/11/2020 has been approved. The amendment filed on 12/11/2020 has been entered. Claims 1-20 remain for examination. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 12/11/2020 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. According, the prior art fails to disclose: 
i. an information processing apparatus configured to communicate with a portable terminal 
used by a customer at a store as recited in claim 1, the apparatus comprising: 
 	a memory that stores a plurality of sets of promotion information about commodities to be promoted, each in association with a commodity code of a related commodity and a parameter value; 
 	a network interface; and 
 	a processor configured to: upon receipt of a commodity code of a commodity to be purchased by the customer from the portable terminal, search the memory for promotion information associated with the received commodity code, when one set of promotion information is found by the search, determine the one set of promotion information as the promotion information to be output, when two or more sets of promotion information are found by the search, determine one of the sets of promotion information associated with a greatest parameter value to be output as the promotion information to be output, and control the network interface to transmit to the portable terminal the promotion information determined to be output.
ii. a method performed by an information processing apparatus configured to communicate with a portable terminal used by a customer at a store as recited in claim 8, the method comprising: 
storing in a memory a plurality of sets of promotion information about commodities to be promoted, each in association with a commodity code of a related commodity and a parameter value; 
upon receipt of a commodity code of a commodity to be purchased by the customer from the portable terminal, searching the memory for promotion information associated with the received commodity code; 
when one set of promotion information is found by the search, determining the one set of promotion information as the promotion information to be output; when two or more sets of promotion information are found by the search, determining one of the sets of promotion information associated with a greatest parameter 3Application No. 16/855,900Docket No.: TAI/2447USC01value to be output as the promotion information to be output; and 
transmitting to the portable terminal the promotion information determined to be output.

iii. a non-transitory computer readable medium storing a program causing a computer to execute a method as recited in claim 15 comprising: 
storing in a memory a plurality of sets of promotion information about commodities to be promoted, each in association with a commodity code of a related commodity and a parameter value; 
upon receipt of a commodity code of a commodity to be purchased by a customer from a portable terminal, searching the memory for promotion information associated with the received commodity code; 
when one set of promotion information is found by the search, determining the one set of promotion information as the promotion information to be output; 
as the promotion information to be output; and 
transmitting to the portable terminal the promotion information determined to be output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887